Citation Nr: 0737753	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for depression, claimed as nervous condition, as 
secondary to service-connected facial acne.
 
2.  Entitlement to service connection for depression, claimed 
as nervous condition, as secondary to service-connected 
facial acne. 

3.  Entitlement to a disability rating in excess of 10 
percent for facial acne.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico, which reopened and denied the 
veteran's claim for entitlement to service connection for 
depression, claimed as a nervous condition, as secondary to 
his service-connected facial acne and continued a 10 percent 
disability rating for his facial acne.  

In his February 2005 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In August 2005 the Board remanded 
the claim in order to afford the veteran a Travel Board 
hearing; however, he subsequently withdrew his request. 
38 C.F.R. § 20.704(d) (2007).  In May 2006, the appellant and 
his wife testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.  The case has been returned to the Board for 
appellate review.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

In his June 2006 VA skin disorders examination, the veteran 
reported that a skin rash had begun while he was in service 
in Panama.  This issue has not been developed for appellate 
review and, accordingly, is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
depression, claimed as nervous condition, as secondary to 
service-connected facial acne is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1989 decision by the Board denied service 
connection for an acquired psychiatric disorder as secondary 
to service-connected acne; that decision is final.

2.  Evidence added to the record since the January 1989 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for 
depression, claimed as a nervous condition, as secondary to 
his service-connected facial acne.

3.  The veteran's facial acne does not affect 20 to 40 
percent of the exposed areas of his body and has not required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for total duration of six 
weeks or more but not constantly during the prior 12 month 
period.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision, which determined that 
there was no evidence that established a nexus, or link, 
between the veteran's acquired psychiatric disorder and his 
service-connected acne, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1104 (2007).

2.  New and material evidence has been received since the 
January 1989 Board decision sufficient to reopen the 
veteran's claim for service connection for depression, 
claimed as a nervous condition, as secondary to his service-
connected facial acne.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for facial acne have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 
7899-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in March 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in 
December 2006, after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the veteran was not provided with this 
notice until May 2007, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection for veteran's 
depression and an increased rating for the veteran's skin 
condition have not been met, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
opinions and lay statements have been associated with the 
record, and the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in June 2006.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Moreover, with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the 
service connection claim for the veteran's depression as 
secondary to his service-connected facial acne, the Board 
finds that it is not prejudicial to the appellant to 
adjudicate the appellant's claim.  To the extent there may 
have been a deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision in 
reopening the appellant's claim.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
depression, claimed as nervous condition, as secondary to his 
service-connected acne.  As noted above, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett, supra.

In the January 1989 Board decision, service connection for an 
acquired psychiatric disorder as secondary to his service-
connected acne was denied.  It was determined that there was 
no evidence that established a nexus, or link, between his 
acquired psychiatric disorder and his service-connected acne.  
That decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  The veteran filed to reopen the 
claim in February 2004 and has perfected an appeal to the 
Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 1989.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the January 1989 Board 
decision includes an April 2004 private physician's letter 
which reflects the examiner's opinion that the veteran's skin 
condition was affecting his mental aspects, and that he was 
anxious, sleepless and depressed; a July 2005 private 
physician's letter which reflects the examiner's opinion that 
the veteran's skin lesions with pruritis increase his anxiety 
levels; a May 2006 private physician's letter in which he 
states that the veteran's neuropsychiatric condition had been 
exacerbated by his skin condition and the May 2006 DRO 
hearing transcript in which his wife asserted that she 
observed that his depression was made worse by his skin 
condition.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The private examiner's April 
2004, July 2005 and May 2006 letters are material, since 
these relate to an unestablished fact necessary to 
substantiate the veteran's claim by providing a potential 
link between the veteran's depression and his service-
connected facial acne.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In terms of the veteran's wife's 
testimony, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible and accorded 
full weight; only after the claim is reopened is its weight 
and credibility assessed.  Justus v. Principi, 3 Vet. App. 
510 (1993).  Accordingly, the appellant's service-connection 
claim for depression as secondary to his service-connected 
facial acne is reopened.  To this extent, the appeal is 
granted

Increased rating - skin disorder

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At the time of his DRO hearing, the veteran, through his 
wife, contended that a higher disability rating should be 
assigned for his skin disorder to reflect more accurately the 
severity of his symptomatology.

The veteran's service-connected skin disorder, facial acne, 
is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806, 
for dermatitis or eczema.  Disabilities may be rated by 
analogy to a closely related disease where the functions 
affected and the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2007).  Even 
though the veteran did not have a diagnosis of dermatitis or 
eczema when his skin disorder was originally service 
connected, the RO rated the veteran's facial acne under 
Diagnostic Code 7806, dermatitis or eczema, by analogy.  
Under this Diagnostic Code, a 10 percent disability rating is 
warranted when the skin disorder affects at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less that 20 percent, of exposed areas, or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the prior 12 month 
period.  To receive a 30 percent rating under Diagnostic Code 
7806, the veteran must show that his skin disability affects 
20 to 40 percent of his entire body or 20 to 40 percent of 
exposed areas, or has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

December 2003 VA medical records reflect that the veteran had 
seborrheic dermatitis and was receiving ongoing treatment for 
the condition.  

An April 2004 VA skin examination report shows that itching 
was the only symptom of the veteran's current skin condition, 
and that there were no systemic symptoms.  The examiner noted 
that the veteran had erythrometous scaling patches on his 
central face and that he had acne scars on his face.  He 
observed that five percent of the exposed area of skin was 
affected, and 3 percent of the entire skin was affected.  
When asked to describe whether the veteran's service-
connected acne was superficial or deep, which areas of the 
body were affected and what percent of the face and neck were 
affected, the examiner replied that this was not applicable.  
The diagnosis of seborrheic dermatitis and inative cystic 
acne.  

An April 2004 letter from a private physician who had been 
treating the veteran for several years stated that the 
veteran had a diagnosis of severe acneiform eruptions.  He 
indicated that the veteran's condition was worsening and was 
unresponsive to therapy with topical steroids, antihistamines 
and antibiotics.  

A July 2005 private physician's letter reflects that the 
veteran had been receiving care from the physician for many 
years for a "cutaneous eczematous eruption" which did not 
respond to therapy, including antibiotics and topical 
steroids.  

A second July 2005 letter from another private physician 
reflects her observations that the veteran has persistent 
skin lesions and pruritis.  

A June 2006 VA skin examination shows that the veteran had 
erythematous scaly patches covering 25 percent of his total 
skin, with acne scars on the face and cheeks covering five 
percent of the face and neck.  The only symptom listed was 
itching.  The diagnosis was seborrheic dermatitis and acne 
scars.  

Based on the medical evidence of record, the symptoms of the 
veteran's facial acne do not meet the standards for a 30 
percent disability rating under Diagnostic Code 7806.   The 
veteran is service-connected at a 10 percent disability 
rating for facial acne under Diagnostic Code 7899-7806; 
however, the veteran's service-connected facial acne has been 
characterized as inactive, with only scarring remaining.  
Based on the evidence of record, the current skin condition 
affecting the veteran's skin is seborrheic dermatitis, for 
which the veteran is not service-connected.  The April 2004 
examiner noted that the veteran had inactive facial acne, and 
the two private physicians' letters in July 2005 noted eczema 
and pruritis, but not acne.  The June 2006 VA skin examiner 
noted acne scarring, covering five percent of the face and 
neck, and diagnosed seborrheic dermatitis.  None of the 
examiners has opined that the veteran's facial acne is active 
or covers 20 to 40 percent of the exposed area of the 
veteran's skin or that his facial acne requires 
immunosuppressive medication.  These medical records and 
opinions consistently refer to his skin lesions, eczema, 
seborrheic dermatitis and its associated skin eruptions.  
Therefore, a higher rating for facial acne is not warranted 
as this disorder is inactive with only facial scarring 
remaining.

The Board has considered other diagnostic codes for rating 
disabilities of the skin, including facial scarring under 
Diagnostic Code 7800.  Under Diagnostic Code 7800, 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The veteran's acne scars do 
not warrant a 30 percent disability rating.  The eight 
characteristics of disfigurement are: scar five or more 
inches (13 or more centimeters) in length; scar at least one-
quarter inch (0.6 centimeters) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo- or hyper- pigmented 
in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2007).  The 
April 2004 and June 2006 VA skin examiners noted that there 
is no disfigurement from the acne scars.  The veteran's acne 
scars are not five or more inches long, are not one-quarter 
inch wide, do not result in an elevated or depressed skin 
surface, and do not affect in any way an area of the 
veteran's face exceeding six square inches.  Therefore, a 
higher rating under Diagnostic Code 7800 is not warranted for 
the veteran's acne scars. 

There is no evidence of record that the veteran's service-
connected facial acne causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
30 percent disability rating for the veteran's facial acne.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has been presented, the service-
connection claim for depression as secondary to his service-
connected facial acne is reopened.  To this extent the appeal 
is granted.  
 
A disability rating in excess of 10 percent for facial acne 
is denied.


REMAND

The veteran was diagnosed with major depression in 1985 and 
has received ongoing treatment for depression and anxiety 
since that time.  The veteran contends that his service-
connected facial acne is aggravating his depression and 
therefore should be service-connected on a secondary basis to 
his facial acne.   The veteran has been service connected at 
a 10 percent disability rating for facial acne since June 
1958.

VA examinations in June 1963 and April 1974 reflect diagnoses 
of facial acne and acne scarring.  May and June 1985 medical 
records show that the veteran was anxious about a skin 
disorder, prosiasiform dermatitis, and was experiencing 
increased itching.  July 1985 VA medical records reflect the 
veteran's diagnosis of major depression.  July 1986 private 
records show that the veteran had severe psoriasiform 
dermatitis, and that the skin lesions were causing anxiety.  
An October 1987 VA dermatology examination report revealed 
that all observations and diagnoses related to seborrheic 
dermatitis.  In a November 1987 addendum to the examination, 
another VA physician noted that, according to the VA 
dermatologist, no active acne lesions were seen at the 
October 1987 examination.  The veteran was hospitalized 
during this time.  The primary discharge diagnosis was major 
depression with psychotic features and co-existing skin 
disorders were seborrheic dermatitis and acne.  VA Skin 
examinations in August 1996, August 1999, April 2004 and June 
2006 reflect consistent diagnoses of seborrheic dermatitis 
and acne scars, with the April 2004 examiner observing that 
the veteran's facial acne was inactive.  

Several private physicians have submitted letters which link 
his psychiatric disorder to his current skin condition.  An 
April 2004 private physician's letter reflects the examiner's 
opinion that the veteran had severe acneiform disruption, 
that this skin condition was affecting his mental aspects, 
and that he was anxious, sleepless and depressed.  A July 
2005 private physician's letter reflects the examiner's 
opinion that the veteran's skin lesions with pruritis 
increase his anxiety levels.  In a May 2006 private 
physician's letter, he states that the veteran's 
neuropsychiatric condition had been exacerbated by his skin 
condition.  In addition, VA treatment records from October 
and November 2006 show that the veteran had a diagnosis of 
and was receiving treatment for major depressive disorder 
with psychotic features, and noted that he was frustrated 
with pruritis, was irritable and had difficulties sleeping as 
a reaction, in part, to poor relief from chronic itching.

The information in the VA medical records contained in the 
claims file provides potential links that the veteran's 
service-connected facial acne is aggravating his depression 
beyond its natural progression.  See Allen, supra.  If 
aggravation is found, the examiner should specify which of 
the veteran's skin disorders is aggravating his depression.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the veteran to be afforded a psychiatric 
examination, by an appropriate 
specialist, to ascertain whether the 
veteran's depression is being aggravated 
by his service-connected facial acne.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The psychiatric examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) the veteran's service-
connected skin disorder, facial acne, has 
aggravated or accelerated his depression 
beyond its natural progression.  

If aggravation is found, the examiner 
must reconcile any contradictory evidence 
in the claims file regarding which of the 
veteran's skin disorders is aggravating 
his depression.  

If the examiner find that the appellant's 
service-connected facial acne has 
aggravated, contributed to or accelerated 
his depression, the examiner must state 
to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


